Citation Nr: 0804081	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-30 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to a disability rating in excess of 10 
percent for a left knee disability.

4.   Entitlement to a disability rating in excess of 40 
percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
has resulted in the veteran's current left hip disability.

2.  The veteran's left knee disability is manifested by 
complaints of pain, swelling, stiffness, and instability.  
There is no evidence of moderate recurrent subluxation or 
lateral instability

3.  The veteran's lumbar spine disability does not result in 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine; or incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip 
disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.310 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes (Codes) 5257, 5260, 5261 (2007).

3.  The criteria for assignment of a disability rating in 
excess of 40 percent for a lumbar spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.655, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a January 2005 letter, with respect to the 
claims of entitlement to service connection and increased 
ratings. 

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the January 2005 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to a disability rating in excess of 10 percent 
for a left knee disability; and entitlement to a disability 
rating in excess of 40 percent for a lumbar spine disability, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received VCAA notice prior to the 
adjudication of the claim in May 2005.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the January 2005 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Texas 
Department of Criminal Justice and East Dallas Hospital, and 
VA examination reports dated in February 2005 and February 
2007.  Notably, the veteran indicated in February 2007 that 
he did not have any additional information to submit.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, like arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  VA, however, will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Left Hip

The veteran seeks entitlement to service connection for a 
left hip disorder.  Service connection is currently in effect 
for a lumbar spine disability.  Upon review of the record, 
the evidence is in relative equipoise regarding whether the 
veteran's service-connected lumbar spine disability has 
resulted in the veteran's current left hip complaints.   
Accordingly, service connection is warranted for the 
veteran's left hip disability.

During a March 2003 VA spine examination, the veteran 
presented with complaints of back pain that extended into the 
back of his legs.  Physical examination revealed that the 
veteran did not move his thorax well, which mainly involved 
hip movement.  

In February 2005, the veteran was afforded a VA examination.  
He presented with complaints of his left hip locking every 
morning and pain in the sacral area that radiated into the 
left greater trochantic bursa area.  The veteran was 
diagnosed as having lower lumbar myofascial pain that 
radiated into the left greater trochanter bursa region.  The 
examiner opined that that the veteran's pain in the left 
greater trochanter bursa region was more likely than not 
referred pain from his lumbar spine myofascial pain.  The 
veteran did not exhibit any additional pathology in the 
greater trochanteric region.  

In May 2005, VA treatment records indicate that the veteran 
was diagnosed as having back pain with hip pain.  In August 
2005, the veteran presented with complaints of low back pain, 
which radiated into his left hip.  The examiner's impression 
was back/hip pain, intrinsic to hip versus sciatica.   

As noted, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Rather, the evidence is deemed to be at 
least in relative equipoise as to whether the veteran's 
current left hip complaints are due to his service-connected 
lumbar spine disability.  Thus, service connection for a left 
hip disability is warranted.

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, No. 
05-2424 (Vet. App. Nov. 19, 2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




Left Knee

The veteran's left knee disability has been rated as 10 
percent disabling under 38 C.F.R. § 4.71a,  Diagnostic Code 
5257.  A 10 percent rating contemplates slight impairment due 
to recurrent subluxation or lateral instability of the knee.  
A 20 percent rating contemplates moderate impairment due to 
recurrent subluxation or lateral instability.  The veteran 
alleges that he is entitled to an increased disability 
ratings because he experiences pain on a daily basis and his 
knees occasionally give away.  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-
97 (July 1, 1997).  VA General Counsel held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

Under the Rating Schedule, evaluations for limitation of 
flexion of a knee are assigned as follows:  flexion limited 
to 60 degrees is noncompensable; flexion limited to 45 
degrees is 10 percent; flexion limited to 30 degrees is 20 
percent; and flexion limited to 15 degrees is 30 percent.  
Diagnostic Code 5260 (2007).

Evaluations for limitation of knee extension are assigned as 
follows: extension limited to 5 degrees is noncompensable; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 
20 degrees is 30 percent; extension limited to 30 degrees is 
40 percent; and extension limited to 45 degrees is 50 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2007).

Upon review of the medical evidence of record, the Board 
finds that a disability rating in excess of a 10 percent 
rating is not warranted under the provisions of Diagnostic 
Code 5257 for the veteran's left knee disability.   The 
record contains no indication that his left knee is 
productive of moderate impairment due to recurrent 
subluxation or lateral instability.  Rather, upon VA 
examination in February 2005, Lachman's, and varus and valgus 
stress testing were negative and there was no evidence of 
effusion.  In November 2005, he was noted to have 
intermittent left knee instability.   In February 2007, VA 
examination revealed no evidence of instability or 
subluxation; Lachman's and McMurray's testing was negative; 
and cruciate and collateral ligaments were intact.  In light 
of the aforementioned findings, the veteran's left knee 
disability is adequately compensated for by the currently 
assigned 10 percent rating.

The Board has also considered whether the veteran is entitled 
to separate disability ratings under any other applicable 
Diagnostic Code.  The veteran may not be rated separately 
under Diagnostic Codes 5003 because there is no x-ray 
evidence of arthritis.  

Additionally, in an effort to determine whether a higher 
evaluation may be assigned to the veteran's service-connected 
left knee disability, the Board has also considered rating 
criteria based on limitation of motion of the knee found in 
Diagnostic Codes 5260 and 5261.  In February 2005, active 
range of motion was from zero to 140 degrees, with pain 
beginning at 90 degrees.  The examiner indicated that 
repetitive use resulted in increased pain with an additional 
loss of range of motion of approximately 30 degrees.  
Accordingly, at worst, the veteran's left knee flexion was 
limited to 60 degrees.  VA treatment records from May 2005 
indicated that range of motion was within normal limits and 
in November 2005 the veteran demonstrated good range of 
motion.  Upon VA examination in February 2007, range of 
motion was form zero to 140 degrees.  The examiner commented 
that repetitive use did not change the veteran's range of 
motion, coordination, endurance, fatigue or pain level.  The 
aforementioned range of flexion findings are considerably 
greater than the criteria necessary for a compensable rating.  
Thus, the veteran is not entitled to a separate rating due to 
loss of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Diagnostic Code 5261 is also not for application because none 
of the aforementioned examinations or VA treatment records 
documented any limitation of extension.  

In conclusion, the medical evidence in this case demonstrates 
that the veteran's service-connected left knee disability is 
manifested by objective evidence of pain and stiffness and 
subjective complaints of instability.  For the reasons and 
bases expressed above, the Board has concluded that a 
disability rating in excess of 10 percent is not warranted 
under Diagnostic Code 5257 or any other diagnostic criteria 
for the veteran's left knee disability.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his left knee disability.  
The Board acknowledges that the veteran daily activities are 
affected in that he cannot move furniture or do anything that 
requires lifting, squatting, or prolonged standing;  however, 
the record contains no objective evidence that the veteran's 
left knee disability has resulted in marked interference with 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Accordingly, the Board 
finds that the impairment resulting from the veteran's left 
knee disability is appropriately compensated by the currently 
assigned schedular ratings and 38 C.F.R. § 3.321 is 
inapplicable.

Lumbar Spine

The schedular criteria for rating the spine have been amended 
since the veteran was assigned service connection for a 
lumbar spine disability.  The most recent rating change was 
made on September 26, 2003, which was prior to the date of 
claim in this case.  The veteran's claim was received in 
December 2004.  As such, the veteran's increased rating claim 
must be considered pursuant to these changes.  The veteran 
was previously rated under diagnostic codes which are no 
longer in effect in the Schedule for Rating Disabilities.  If 
the veteran's current ratings under these codes are more 
favorable to him, those previously assigned ratings will 
remain in effect.  Higher ratings under those specific codes 
may not be considered as the Schedule for Rating Disabilities 
has changed and the matter of increased ratings may only be 
considered pursuant to those changes.

The amended version of the Schedule for Rating Disabilities, 
38 C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under DC 5237, spinal stenosis under DC 
5238, degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  Under the 
revised criteria, lumbosacral strain will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, The 
Spine, Note (6) (2007).

Under the General Rating Formula as applicable to the 
veteran's thoracolumbar spine disability, a 10 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating requires forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243, effective 
September 26, 2003.

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also, in pertinent part, provide 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion. Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors note the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

Intervertebral disc syndrome is to be rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
a higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Intervertebral disc syndrome rated based on incapacitating 
episodes provides that a 10 percent evaluation is assigned 
with incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 
12 months.  A 20 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The veteran's current lumbar spine disability has been 
evaluated as 40 percent disabling.  Accordingly, in light of 
the aforementioned criteria, in order to warrant to warrant a 
rating in excess of 40 percent his lumbar spine disability 
would have to result in unfavorable ankylosis of the entire 
thoracolumbar spine; unfavorable ankylosis of the entire 
spine; or incapacitating episodes of having a total duration 
of at least six weeks during the past 12 months.  Upon review 
of the medical evidence of record, there is no indication 
that the veteran's lumbar spine disability warrants a 
disability rating in excess of 40 percent.

In February 2005, the veteran was afforded a VA examination.  
The veteran presented with complaints of stiffness and pain 
in the sacral area that radiated into the left greater 
trochantic bursa area.  He indicated that his legs tingle, if 
he stands for a prolonged period of time or lifts anything.  
He denied any weakness.  Repetitive use resulted in increased 
pain but no loss of motion.  The veteran did not experience 
any flare-ups.  The examiner noted that the veteran had been 
prescribed bedrest on one occasion in the past twelve months 
for seven days.  Physical examination demonstrated tenderness 
over the sacrum; however, there was no evidence of muscle 
spasms or tenderness over the left greater trochanteric bursa 
area.  Range of motion testing demonstrated flexion to 45 
degrees, with pain throughout.  Extension was to neutral, 
with pain.  Right lateral rotation was to 30 degrees, with 
pain throughout.  Left lateral rotation was to 20 degrees.  
Right lateral flexion was to 20 degrees, with pain 
throughout.  Left lateral flexion was to 20 degrees.  
Reflexes were 1+ in the knee jerks and ankle jerks, 
bilaterally.  Straight leg raising was negative.  There was 
give way weakness in all muscle groups tested in the lower 
extremities, except for the peroneals.  Sensation was intact 
to light touch.  The veteran was diagnosed as having lower 
lumbar myofascial pain that radiated into the left greater 
trochanter bursa region.  There was referred pain from his 
lumbar spine into the left greater trochanter area, which was 
more likely than not referred pain from the lumbar spine 
myofascial pain.  

In May 2005, VA treatment records noted complaints of back 
pain.  There was no tenderness in the midline or paraspinal 
areas.  Gait was within normal limits.  Deep tendon reflexes 
were 2+, brisk, and equal bilaterally.  Straight leg raising 
was negative for radicular pain.  He was diagnosed as having 
back pain with hip pain.  In August 2005, the veteran 
presented with complaints of low back pain, which radiated 
into his left hip.  Physical examination revealed midline 
tenderness in the upper lumbar spine.  There was no 
tenderness in the paraspinal muscles or the greater 
trochanter area.  Neurologically, deep tendon reflexes were 
brisk in the lower extremities.  Straight leg testing was 
negative, but there was pain in the left hip with abduction 
and flexion.  The examiner's impression was back/hip pain, 
intrinsic to hip versus sciatica.  

In February 2007, the veteran was afforded an additional VA 
examination.  Upon examination, the veteran ambulated with a 
normal gait.  There was no evidence of tenderness to 
palpation or muscle spasms.  Flexion was to 40 degrees, 
limited by pain.  Extension was to 20 degrees, limited by 
pain.  Right lateral flexion was to 40 degrees, with mild 
pain.  Left lateral rotation was to 30 degrees, with mild 
pain.  Rotation was to 30 degrees, with mild pain, 
bilaterally.  He could stand on his heels and toes.  Reflexes 
were 1+ in the knees.  There were no reflexes in the ankles.  
He had equal but weak extensor hallucis longus muscle 
strength.  He had negative straight leg raising signs, 
bilaterally.  There was no loss of sensation to pinprick in 
the thighs, legs, or feet.  He was diagnosed as having a 
chronic lumbosacral strain.  The examiner commented that 
repetitive motion did not change the veteran's range of 
motion, coordination, endurance, fatigue or pain level.  

In light of the aforementioned evidence, a disability rating 
in excess of 40 percent is not warranted as the veteran has 
not demonstrated unfavorable ankylosis of the entire 
thoracolumbar spine; unfavorable ankylosis of the entire 
spine; or incapacitating episodes of having a total duration 
of at least six weeks during the past 12 months.  Although 
physical examination has demonstrated restriction in range of 
motion of the thoracolumbar spine, there has been no specific 
finding or complaint of ankylosis.  

The Board has also considered the directive of DeLuca.  The 
February 2007 VA examiner, however, held that repetitive 
motion did not change the veteran's range of motion, 
coordination, endurance, fatigue or pain level.  Accordingly, 
there is no indication that the veteran's lumbar spine 
disability level rises to the level of ankylosis such as to 
warrant an increased disability rating.  

Additionally, the record does not demonstrate that the 
veteran has experienced incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Throughout the pendency of this appeal, the record 
reveals that the veteran was prescribed bedrest on one 
occasion, prior to February 2005, for seven days.  
Furthermore, there is no indication nor does the veteran 
contend that his lumbar spine disability has resulted in 
frequent hospitalizations.  Accordingly, an increased 
disability rating is not warranted based upon incapacitating 
episodes.

The Board has also considered whether separate ratings may be 
assigned based on neurological deficit.  Although the veteran 
has been noted to have decreased reflexes and muscle weakness 
in the lower extremities, these have not been specifically 
attributed to his diagnoses of lower lumbar myofascial pain 
or chronic lumbosacral strain.  In April 2004, a VA examiner 
diagnosed the veteran as having a lumbar strain and a 
herniated disc with possible nerve root entrapment.  The 
examiner opined that the veteran's herniated disc appeared to 
have begun in 1999 and was less likely than not related to 
service.  Additionally, straight leg raising testing has been 
negative for radicular pain, there has been no evidence of 
muscle spasms, and sensation in the lower extremities has 
remained intact.  It is further noted that the veteran has 
not been diagnosed as having intervertebral disc syndrome.  
The Board acknowledges that the veteran has been diagnosed as 
having lower lumbar myofascial pain, which radiates into the 
left greater trochanter bursa region; however, by means of 
this decision, the Board has held that service connection is 
warranted for a right hip disability.  In light of this 
evidence, additional separate ratings are not warranted for 
neurological defects.  

In light of the foregoing, the Board finds that an increased 
rating is not warranted on any basis.  In the absence of 
unfavorable ankylosis of the entire thoracolumbar spine; 
unfavorable ankylosis of the entire spine; or incapacitating 
episodes of having a total duration of at least six weeks 
during the past 12 months, a higher rating is not available.  
Additionally, there is no evidence of neurological problems 
attributable to his lumbar spine disability such as to 
warrant an increased disability is not warranted.  Because 
the 40 percent evaluation is proper and the veteran has not 
been frequently hospitalized, the application of the regular 
schedular standards is not impractical and an extraschedular 
is not in order at this time.  38 C.F.R. § 3.321(b)(1).

In conclusion, the Board finds that the criteria for a 
disability rating in excess of 40 percent for a lumbar spine 
disability have not been met.  Where, as here, the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a left hip disorder is 
granted.

Entitlement to a disability rating in excess of 10 percent 
for a left knee disability is denied.

Entitlement to a disability rating in excess of 40 percent 
for a lumbar spine disability is denied.


REMAND

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).   VA treatment records have 
noted complaints of right knee.  It is unclear from the 
record whether the veteran's current right knee complaints 
are attributable to service, to include as secondary to his 
service-connected disabilities.  As such, the Board finds 
that an additional VA examination would be helpful in the 
adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO schedule the veteran for an 
orthopedic examination to determine the 
nature and etiology of any current right 
knee disorder.  The claims folder should 
be made available to the examiner.  All 
indicated testing should be accomplished.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current right knee disorder 
is related to service; specifically 
whether any right knee disorder is 
secondary to his service connected 
disabilities, to include his left knee, 
lumbar spine, and his left hip.  The 
examiner should set forth the basis for 
his conclusions.

2.  Thereafter, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


